Citation Nr: 0101159	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDING OF FACT

The service department is unable to verify that the 
appellant's spouse had any type of active United States 
military service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1998, the RO received a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
from the appellant, in which she claimed that her spouse's 
death was related to service.  The RO denied this application 
in March 1999 on the basis that the appellant's spouse did 
not have the required military service to entitle the 
appellant to VA benefits.  This appeal ensues from this 
denial.  

The appellant contends that she has submitted sufficient 
evidence to establish that her spouse had active United 
States military service from 1942 to 1945, thereby entitling 
her to VA benefits for the cause of her spouse's death.  An 
individual seeking VA benefits must first establish that the 
service member upon whose service such benefits are 
predicated has attained the status of veteran.  "Veteran" 
is defined as "a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991).  "Active military, naval 
or air service" is defined as "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24).  Certain Philippine 
servicemen who had recognized active United States military 
service can establish entitlement to VA benefits provided the 
Armed Forces of the United States verifies that the claimant 
actually served in the capacity and during the time period 
claimed.  38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.9 (2000).  

Evidence that may be accepted as proof of service includes a 
DD Form 214 (Certificate of Release or Discharge from Active 
Duty), an original Certificate of Discharge, or verification 
from the service department.  38 C.F.R. § 3.203(a), (c) 
(2000).  If it appears that a service requirement is not met, 
the VA shall request a complete statement of service from the 
service department.  38 C.F.R. § 3.203(c).  Service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant has submitted statements and an Affidavit for 
Philippine Army Personnel signed by her spouse in the 
presence of a Summary Court Officer in support of her claim.  
This document (PA Form 23) reflects that: (1) The appellant's 
spouse served in a guerrilla unit (PQOG Sto Tomas) from 
November 1942 to March 1945; (2) His unit attached with the 
11th Airborne Division from March 1945 to July 1945; (3) He 
was released from the 11th Airborne Division in July 1945; 
and (4) He was processed at Camp Murphy in November 1945.  
The information contained in this document, as well as a 
copy, was forwarded to the United States Army Reserve 
Personnel Center in September 1998.

In response the service department has certified that the 
appellant's spouse did not have valid military service for 
purposes of eligibility for VA benefits.  Specifically, in 
January 1999, a representative of the United States Army 
Reserve Personnel Center submitted a statement to the effect 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

Regulatory provisions and caselaw mandate service department 
verification of service in the United States Armed Forces, 
including, if applicable, in the Philippine Commonwealth Army 
in the service of the United States Armed Forces.  38 C.F.R. 
§ 3.203; Duro, 2 Vet. App. at 532.  Although the document 
submitted by the appellant supports her assertions, it does 
not derive from the service department. Additionally the RO 
referred this information to the U.S. Army Reserve Personnel 
Center and it was reported that the appellant's spouse had no 
recognized service.  Accordingly, the document submitted by 
the appellant does not constitute acceptable proof of 
service.  See Soria v. Brown, 118 F.3d 747, 748-749 (Fed. 
Cir. 1997) (although a Philippine veteran may rely on 
Philippine-generated documentation to prove his status under 
the Immigration Act, such documentation does not extend to 
qualifying service for VA purposes under Title 38 of the 
United States Code).  If the appellant believes that the 
service department's certification in this case is erroneous, 
she should dispute this matter with the service department.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

The Board acknowledges the appellant's assertions; however, 
the law and regulations are clear.  In the absence of 
evidence that the appellant's spouse, the individual upon 
whose service the appellant's claim for benefits is 
predicated, satisfies the definition of a veteran based on 
his service during World War II, the appellant does not meet 
the basic eligibility requirements for VA benefits.  Her 
claim must therefore be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Basic eligibility for VA benefits is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

